Case 2:21-mc-00003-JLB-NPM Document 6 Filed 02/24/21 Page 1 of 3 PageID 41




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

LINCOLN SQUARE CAPITAL
MANAGEMENT, LLC,

             Plaintiff,

v.                                                    Case No. 2:21-mc-3-JLB-NPM

MEGHAN R. RIZZO,

             Defendant.


                                      ORDER

      Before the Court is the Amended Motion for Issuance of Post Judgment Writ

of Garnishment (Doc. 4). Plaintiff Lincoln Square Capital Management, LLC

requests the Court direct the Clerk to issue a writ of garnishment on EXP Realty,

LLC. (Id., p. 1).

      On October 24, 2017, the United States District Court for the Southern District

of New York entered a Default Judgment against Defendant Meghan R. Rizzo in the

amount of $85,952.00. (Doc. 1, p. 2). Plaintiff represents Defendant now resides in

this District. Plaintiff also represents the Judgment remains outstanding and Plaintiff

believes EXP Realty, LLC may be indebted to Defendant or has tangible or

intangible personal property of Defendant in its possession or control. (Doc. 4, p. 2).
    Case 2:21-mc-00003-JLB-NPM Document 6 Filed 02/24/21 Page 2 of 3 PageID 42




         Rule 69(a)(1), Federal Rules of Civil Procedure, provides:

               A money judgment is enforced by a writ of execution, unless
               the court directs otherwise. The procedure on execution—and
               in proceedings supplementary to and in aid of judgment or
               execution—must accord with the procedure of the state where
               the court is located, but a federal statute governs to the extent
               it applies.

Fed. R. Civ. P. 69(a)(1); see also Fed. R. Civ. P. 64. Because this district is in the

State of Florida, Florida law applies in executing on the judgment and in garnishment

proceedings. Florida law provides that “[e]very person or entity who has sued to

recover a debt or has recovered judgment in any court against any person or entity

has a right to a writ of garnishment . . . .” Fla. Stat. § 77.01. To obtain a writ of

garnishment after judgment, a plaintiff must file a motion that states the amount of

the judgment. Fla. Stat. §§ 77.03. Further, the form of the writ is governed by

Florida Statute Section 77.04.

         Here, Plaintiff requests that the Court direct the Clerk of Court to issue a writ

of garnishment. The Court finds that Plaintiff has complied with both the Federal

Rules of Civil Procedure and the Florida Statutes and therefore directs the Clerk of

Court to issue the writ of garnishment attached to the Order. 1

         Under Florida Statute Section 77.041(2), Plaintiff must mail a copy of the writ

of garnishment, a copy of the motion for writ of garnishment, and because Defendant


1
  Plaintiff attached a proposed writ of garnishment to the motion. The Court modified the writ of
garnishment slightly to address it to the United States Marshal or Process Server and to update the
notary jurat.
                                                2
Case 2:21-mc-00003-JLB-NPM Document 6 Filed 02/24/21 Page 3 of 3 PageID 43




is an individual, the “Notice to Defendant” to Defendant’s last known address within

five business days after the writ is issued or three business days after the writ is

served on garnishee, whichever is later. If the documents are returned as

undeliverable or if the last known address is undiscoverable, then Plaintiff must mail

the documents to Defendant at Defendant’s last place of employment. Id. Plaintiff

must then file a certificate of such service. Id. Further, if the garnishee fails to

answer, then upon motion, the garnishee may be subject to default and final

judgment in the amount of Plaintiff’s claim with interest and costs. Fla. Stat. §

77.081.

      Accordingly, the Court grants the Amended Motion for Issuance of Post

Judgment Writ of Garnishment (Doc. 4). The Court directs the Clerk of Court to

issue the writ of garnishment attached to this Order.

      DONE and ORDERED in Fort Myers, Florida on February 24, 2021.




                                          3
